a writ of habeas corpus filed in the district court in the first instance.'
                    NRS 34.724(2)(b); NRS 34.738(1). Accordingly, we
                                ORDER the petition DENIED.




                                                                                      J.
                                                       Parra


                                                                                      J.
                                                       Saitta


                    cc: Juan Lozano
                          Attorney GenerallCarson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                         'We express no opinion as to whether petitioner could meet the
                    procedural requirements of NRS chapter 34.




SUPREME COURT
       OF
    NEVADA
                                                           2
(0) 1947A ofeii)9